United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Amherst, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-162
Issued: March 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On November 3, 2014 appellant filed a timely appeal from an October 1, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained an injury on August 5, 6, or 7, 2014 while in the
performance of duty.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. The Board has no jurisdiction to review new evidence on appeal.
Appellant may submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through 10.607. See 20 C.F.R.
§ 501.2(c).

FACTUAL HISTORY
On August 8, 2014 appellant, then a 64-year-old part-time city carrier, filed a traumatic
injury claim alleging that on August 5, 6 and/or 7, 2014 she twisted her left hand attempting to
get mail out of a crowded mailbox.3 She did not stop work.
By letter of appellant’s supervisor dated August 18, 2014, the employing establishment
controverted the claim as appellant did “not know the date and time the accident happened.”
In duty status and form reports dated August 8 and 15, 2014, Christine Terryberry, a
physician assistant, diagnosed left hand strain and found that appellant could perform her regular
work duties. The duty status reports contain no articulated history of injury.
By letter dated August 28, 2014, OWCP informed appellant that the evidence was
currently insufficient to establish that she experienced the claimed work incident. It noted that
she did not provide the exact date of injury. OWCP further advised appellant that the medical
evidence was not signed by a physician as required under FECA. It requested that she submit a
detailed statement providing the date of injury and fully describing the work event and her
subsequent actions. OWCP additionally requested a comprehensive medical report addressing
the relationship between any diagnosed condition and the identified employment incident.
In a report dated August 8, 2014, received by OWCP on August 29, 2014, Kristen
Siperek, a physician assistant, obtained a history of appellant experiencing left hand pain
“developing over the past three days while attempting to remove mail from an overstuffed mail
box.”4 On examination she found mild tenderness with flexion and a squeeze test with no
swelling or loss of sensation. Ms. Siperek advised that appellant could perform her usual
employment. On August 15, 2014 Ms. Terryberry performed a follow-up examination. She
diagnosed hand sprain and noted that appellant’s symptoms had improved.
By decision dated October 1, 2014, OWCP denied appellant’s claim as she had failed to
establish an injury in the performance of duty. It found that the evidence was insufficient to
establish the occurrence of the claimed work incident. OWCP further found that appellant had
not submitted medical evidence from a qualified physician.
On appeal appellant alleged that she was sent by the employing establishment for an
examination and did not know that she had to be examined by a qualified physician. She related
that she had not missed any work. Appellant indicated that her supervisor challenged her claim
on her traumatic injury claim form after she signed the form.

3

Appellant provided the dates on the claim form without indicating whether the work incident occurred on all of
these dates or one of these dates. If the claimed work factor occurred over more than one work shift, her claim
would be properly adjudicated as an occupational disease. See 20 C.F.R. § 10.5(q).
4

It does not appear that Ms. Siperek is a physician.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, the employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative, and substantial evidence.8 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.9 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.10
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.11 An injury
does not have to be confirmed by eyewitnesses in order to establish that an employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.12 An employee
has not met his or her burden of proof of establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.13
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast doubt on an employee’s statements in determining
5

5 U.S.C. § 8101 et seq.

6

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

7

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

8

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

9

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

10

Id.

11

See Louise F. Garnett, 47 ECAB 639 (1996).

12

See Betty J. Smith, 54 ECAB 174 (2002).

13

Id.

3

whether time, place, and manner has been established.14 However, an employee’s statement
regarding the occurrence of an employment incident is of great probative force and will stand
unless refuted by strong or persuasive evidence.15
ANALYSIS
On August 13, 2014 appellant filed a traumatic injury claim alleging that on either
August 5, 6, or 7, 2014 she injured her left hand getting mail out of a full mail box. OWCP
denied her claim after finding that she had not demonstrated that the specific event occurred at
the time, place, and in the manner described.
The initial question presented is whether appellant has established that the employment
incident occurred as alleged. The Board finds that she has not established the occurrence of the
alleged August 2014 work injury.16 By letter dated August 28, 2014, OWCP requested that
appellant submit a detailed description identifying the exact date of injury and what happened on
the date of injury that resulted in an injury. Appellant did not respond to OWCP’s request for a
full account of the employment incident alleged to have caused her condition. Further, the
evidence submitted by the physician assistants does not contain an exact date of injury.
Appellant has the burden to submit a factual statement identifying the employment factors
alleged to have caused the occurrence of the claimed disease or condition.17 As she did not
provide a factual statement describing in detail the events that caused the injury and the date of
injury, she has not met her burden of proof.
On appeal appellant alleges that she did not know that she had to seek medical treatment
from a qualified physician. As she has not established the factual occurrence of the claimed
work event, it is not necessary to evaluate the medical evidence. The Board notes, however, that
the reports of the physician assistants are entitled to no weight as they are not considered
“physicians” as defined by section 8101(2) of FECA.18
Appellant further alleges that she signed her claim form before her supervisor challenged
the claim on the grounds that she did not specify a date and time of injury. As noted, however,
she has the burden to submit sufficient evidence to establish that she experienced the
employment incident at the time, place, and in the manner alleged.19

14

Linda S. Christian, 46 ECAB 598 (1995).

15

Gregory J. Reser, 57 ECAB 277 (2005).

16

Appellant did not specify an exact date of injury. If she believes that work events occurring over the course of
more than one work shift caused her condition, she should file an occupational disease claim. Under FECA, a
traumatic injury is defined as a “condition of the body caused by a specific event or incident, or series of events or
incidents, within a single workday or shift.” 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the work environment over a period longer than a single workday or shift.” 20 C.F.R. § 10.5(q).
17

See D.G., Docket No. 13-870 (issued July 16, 2013).

18

See 5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551 (2002).

19

See B.K., Docket No. 09-2072 (issued May 18, 2010).

4

CONCLUSION
The Board finds that appellant has not established that she sustained an injury either on
August 5, 6, or 7, 2014 while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the October 1, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

